DETAILED ACTION
	Claims 15-19 are currently pending in the instant application and are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of :

    PNG
    media_image1.png
    323
    451
    media_image1.png
    Greyscale
as the silent agonist of the nicotinic acetylcholine receptor and PNU-120596 as the nicotinic acetylcholine receptor positive allosteric modulator in the reply filed on 30 March 2021 is acknowledged. 
Applicant’s argue that there is no undue search burden if compounds wherein (i) R2 is trifluoromethyl and R1 and R3 are each hydrogen (with R4 as an ethyl group) and (ii) R3 is trifluoromethyl and R1 and R2 are each hydrogen (with R4 as an ethyl group) are also searched.
According to MPEP 803.02, the examiner has determined whether the elected species is allowable.  Applicants’ elected species appears allowable.  Therefore, the search and 
    PNG
    media_image2.png
    218
    106
    media_image2.png
    Greyscale
combined with PNU-120596, which is not allowable
Claims 15-19 have been examined to the extent that they are readable on the elected embodiment, the elected species and the above mentioned compounds.  It has been determined that the entire scope claimed is not patentable.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,039,459 in combination with Li et al.
US Patent No. 8,039,459 discloses the compound ASM-005 on column 11: 
    PNG
    media_image3.png
    219
    151
    media_image3.png
    Greyscale
.  This compound corresponds to the instant formula I wherein Y is: 
    PNG
    media_image4.png
    109
    100
    media_image4.png
    Greyscale
wherein R1, R2 and R3 are each hydrogen; and R4 is ethyl.  The modulation of the activity of a nicotinic acetylcholine receptor is found on Column 7 which provides the treatment of inflammatory diseases and the use as a nicotinic receptor agonist, including acetylcholine.  Pharmaceutical compositions are disclosed on columns 26-30.  Column 35 provides that ASM-005 presented similar anti-inflammatory and smooth-muscle relaxing effects as DMPP.
Li et al. discloses PNU-120596.  Modulation of the activity of a nicotinic acetylchloline receptor is disclosed on page 507 as PNU-120596 is described as a selective alpha7 nicotinic acetylcholine receptor-positive allosteric modulator.  PNU 120596 is described as being involved in the inhibition of inflammatory responses, see abstract and page 511 Discussion.
The difference is that the ‘459 patent, while disclosing the addition of other active ingredients in the pharmaceutical composition, see column 28 for example, the ‘459 patent does not disclose the addition of PNU-120596.
However, it is obvious to combine individual compositions taught to have the same utility to form a new composition for the very same purpose.  In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069 (CCPA 1980).  Both ASM-005 and PNU-120596 are provided as modulating the activity of a nicotinic acetylcholine receptor as seen on column 7 of the ‘459 patent and page 507 of the Li et al. reference and for the treatment of inflammation.  The ‘459 patent provides modulation by being a nicotinic acetylcholine receptor agonist.  The Li et al. reference provides modulation by being a selective alpha7 nicotinic acetylcholine receptor-positivie allosteric modulator. 
Conclusion
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					11 May 2021		
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600